PER CURIAM.
Appellant challenges an order revoking his probation, and the sentence imposed for, the underlying offense of grand theft. We affirm the order revoking appellant’s probation based upon the violations found by the trial judge, which are supported by evidence in the record. However, because of error in the scoresheet, appellant’s sentence is vacated and the cause is remanded for sentencing. The scoresheet contained in the record is a category 7 (drugs) rather than a category 6 (thefts, forgery and fraud) scoresheet. Further, the scoresheet lists an additional offense at conviction for which there is no record support. Accordingly, we remand for resentencing after correction of the scoresheet. We note also that the sentence imposed by the trial court is improper under Oglesby v. State, 584 So.2d 93 (Fla. 1st DCA 1991).
The conviction is AFFIRMED, but the sentence is VACATED and the cause is REMANDED for resentencing.
SMITH, ZEHMER and ALLEN, JJ., concur.